Higgins, J.
The defendant was personally served with summons in the original action instituted in 1953 in Robeson County. He and his counsel of record signed the consent judgment which, by its express terms, retained the cause on the docket. Thereafter service upon the attorney of record was sufficient. “The relation of the attorney of record to the action, nothing else appearing, continues so long as the opposing party has the right by statute or otherwise to enter a motion therein or to apply to the court for further relief.” Weddington v. Weddington, 243 N.C. 702, 92 S.E. 2d 71; Henderson v. Henderson, 232 N.C. 1, 59 S.E. 2d 227. The defendant’s objection that service was made upon his attorney of record, is not sustained.
In the plaintiff’s action for limited divorce, for alimony, custody and support for the children, the court acquired jurisdiction of the parties and the 'Children. That jurisdiction continues and the action is still pending. “Jurisdiction rests in this court (superior) so long as the action is pending and it is pending for this purpose until the death of one of the parties, or the youngest child born of the marriage reaches the age of maturity, whichever event shall first occur.” Weddington v. Weddington, supra, citing many cases.
Under the facts in this case as found by Judge McKinnon and supported by the record, the Superior Court of Robeson County has the continuing authority to require compliance with the Nimoeks judgment. The defendant has threatened to defeat the continuing terms of that judgment by removing from the State specifically described property now in its jurisdiction. The equitable power inherent in the *513superior court is amply sufficient to warrant the restraint imposed by the judgment from which this appeal is taken. Porter v. Bank, 251 N.C. 573, 111 S.E. 2d 904; Lambeth v. Lambeth, 249 N.C. 315, 106 S.E. 2d 491; Perkins v. Perkins, 232 N.C. 91, 59 S.E. 2d 356; Walker v. Walker, 204 N.C. 210, 167 S.E. 818.
We have examined all the defendant’s assignments of error and find them without merit. The judgment of the Superior Court of Robeson County is
Affirmed.